UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6627



CHARLES ANTON MCKAIN,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-02-474-B)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Anton McKain, Appellant Pro Se. Richard Charles Kay, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles   Anton   McKain   appeals   the   district   court’s   order

denying his motion for the return of property and the marginal

order denying his motion for reconsideration. We have reviewed the

record and the district court’s orders and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See McKain v. United States, No. CA-02-474-B (D. Md. Mar. 22

& Apr. 2, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2